Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/20; 9/28/20; 2/23/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Objections
3.	Claims 25-27 are objected to because of the following informalities:  dependency appears to be incorrect.  Appropriate correction is required.

Allowable Subject Matter
4.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention a sheath tip having a lumen that is in fluid communication with both the first and second lumens of the sheath body when in concatenation with the other elements of the independent claim.  Claims 20 and 21 are objected to based on their dependence on claim 19.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-7, 9, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, Jr. et al. (US 2002/0107506) (“McGuckin”) in view of Comerota et al. (US 2013/0085381) (“Comerota”).
McGuckin discloses: 
A perfusion sheath assembly 10 for insertion into a blood vessel of a patient (Fig. 2), the sheath assembly comprising: a sheath body 11 having a longitudinal axis, and first and second ends 31,33; first and second lumens 40, 34a (Fig. 11, for example), each extending along the longitudinal axis between the first and second 
The stylet in McGuckin is shown to be inserted into the first lumen, rather than the lumen (second lumen) controlling the flow of fluid from the blood vessel.  However, as shown in Fig. 3, it appears that the stiffening rods 80, 90 could be inserted into both lumens.  Arguendo, Comerota, in the analogous art, teaches an inner catheter body 14 to selectively control the infusion from the fluid distribution section 18 of the outer catheter body 12 [0041] (see Fig. 6, for example).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McGuckin with the selective infusion as taught by Comerota by inserting one of the stiffening rods of McGuckin into the second lumen to selectively open and close the second lumen.
McGuckin further discloses: 
Claim 3: the sheath body comprises at least one aperture (52a-c,50a-c) (Fig. 5) that enables fluid communication between the second lumen and the blood vessel. [0134]
Claim 4: each aperture has a cross sectional area that is similar to that of the second lumen. See Fig. 6A
Claim 5: the at least one aperture comprises a single continuous channel. [0134]
Claim 6: each aperture is configured to prevent the stylet from passing through it into the vessel as it moves along the second lumen. (functional 
Claim 7: the stylet comprises an inner lumen that extends along the longitudinal axis between first and second ends of the stylet. (see Fig. 6A, allows for entry of guidewire 20)—claim 12
Claim 9: the inner lumen is exposed at the second end of the stylet. Fig. 3
Claim 16: further comprising a hub coupled to the second end of the sheath body, the hub 12 being in fluid communication with the first lumen. Fig. 3
Claim 17: the hub is also in communication with the second lumen, the hub being configured to receive the stylet. Fig. 3
Claim 18: the sheath body 11 comprises an atraumatic tip 42 attached to the first end of the sheath body. Fig. 5

9.	Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin.
McGuckin does not directly disclose what the tip, sheath body or stylet is composed of.  However, McGuckin does teach that the tip 42 is composed of a different material than the other portions of the catheter body 11.  The tip can be composed of a stiffer material or of a softer material or of the same material as the sheath body [0132] [0146].  Also, the sheath body and the stylet is composed of the same material but a different durometer [0147]. Based upon these teachings, the elements in claims 22-27 are elements of obvious design choice to make an atraumatic yet steerable catheter [0026].

Claims 8, 10, 11are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of Lenker et al. (US 10,729,457) (“Lenker”).
	McGuckin discloses the invention as substantially claimed (see above) but does not directly disclose: 
Claim 8: wherein the first end of the stylet comprises a skive.
Claim 10: further comprising an internal stylet for plugging the inner lumen of the stylet when the stylet is not in use.
Claim 11: further comprising a valve at a second end of the stylet for sealing the inner lumen when the stylet is not in use.
As a stylet to be inserted into the lumen(s) of McGuckin is disclosed, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to insert any type of stylet such as one taught by Lenker in the analogous art.  Lenker teaches a stylet 710 having a skive 718 in the first end, an internal stylet 720 and a valve at a second end C8L24-32.

11.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of Tan-Malecki et al. (US 2013/0072941) (“Tan-Malecki).
McGuckin discloses the invention as substantially claimed (see above) but does not directly disclose:
Claim 13: the stylet comprises markings to indicate the position of the stylet relative to the second end of the sheath body.

Claim 15: the increments are sized relative to a spacing between adjacent apertures.
Tan-Malecki, in the analogous art, teaches a stylet (as it is inserted into 1) with external depth markings 90 on a second end; the stylet comprises a handle 21 that acts as a ratcheting mechanism to retract the stylet with each notched increment (Fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet as taught by McGuckin with the handle insertion device and marked stylet as taught by Tan-Malecki in order to increase the safety of the device during insertion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783